                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                           Case No.: 21-42617-mar
LLC,                                                 Chapter 11

         Debtor.                                     Hon. Mark A. Randon


  DEBTOR’S MOTION FOR ENTRY OF AN ORDER PURSUANT TO 11
   U.S.C. §§ 105(A), 363, 364, 503(B), 1107(A), AND 1108, BANKRUPTCY
 RULES 6003 AND 6004, AND LOCAL RULE 4001-4 (A) AUTHORIZING
THE DEBTOR TO (I) HONOR CERTAIN PREPETITION OBLIGATIONS
    OWED TO CERTAIN CRITICAL VENDORS AND (II) CONTINUE
  PREPETITION PRACTICES WITH CERTAIN CRITICAL VENDORS
    AND (B) AUTHORIZING ALL BANKS AND OTHER FINANCIAL
 INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND
       TRANSFERS; AND MEMORANDUM OF LAW IN SUPPORT

         Linear Mold & Engineering, LLC, Debtor and Debtor-in-Possession in the

above captioned case (“Linear” or “Debtor”), by and through its proposed

attorneys, Strobl Sharp PLLC, moves for entry of an order, pursuant to Sections

105 and 363(b) of Title 11 of the United States Code 11 U.S.C. §§101-1053 (the

“Bankruptcy Code”) authorizing payment of pre-petition claims of critical vendors.

In support of this Motion, the Debtor respectfully represents as follows:

                            JURISDICTION AND VENUE

         1.   This Court has jurisdiction to hear the Motion under 28 U.S.C. §§157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

         2.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                                        1
 21-42617-mar      Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 1 of 25
      3.    The statutory bases for the relief requested herein are Section 105(a)

of Title 11 of the United States Code as amended from time to time (the

“Bankruptcy Code”), Bankruptcy Rule 1015(b) and Local Rule 1015-1.

                          GENERAL BACKGROUND

      4.    On March 26, 2021 (the “Petition Date”) the Debtor filed a voluntary

petition for relief under Chapter 11, Subchapter V of the Bankruptcy Code.

      5.    The Debtor has continued in possession of its property and has

continued to operate its business as a Debtor-in-Possession pursuant to §§ 1107 (a)

and 1108 of the Bankruptcy Code.

      6.    The Court has appointed Mark Shapiro as the Subchapter V Trustee.

                      BACKGROUND OF THE DEBTOR

      7.    Detailed facts regarding the background of the Debtor and the facts

and circumstances leading to the necessity to file this Chapter 11 case can be found

in the Affidavit of John Tenbusch [Docket No. 13].

                             RELIEF REQUESTED

      A.    Pre-petition Critical Vendor Claims



      8.    By this Motion, Debtor respectfully requests the entry of an order

authorizing, but not directing, Debtor to pay, in its sole discretion and in the

ordinary course of business, as and when due, certain prepetition claims of vendors

(the “Critical Vendor Claims”) whose services are critical to Debtor’s

                                       2
 21-42617-mar    Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 2 of 25
uninterrupted ongoing operations (the “Critical Vendors”). The Critical Vendor

Claims include, but are not limited to, obligations to vendors that do not have

contracts with the Debtor, vendors who may limit or suspend performance or

supply of goods and vendors who are directed suppliers in contracts with

customers. Debtor undertook a lengthy process to identify the Critical Vendors.

      9.     The Debtor seeks authority to pay the pre-petition claims of those

Critical Vendors as set forth in this motion that, in the reasonable exercise of the

Debtor’s business judgment, are essential to the preservation of the value of the

Debtor’s business. The Critical Vendors are essential because (a) they provide

specialized services that are essential to the Debtor’s ongoing operations, or (c)

they are directed suppliers that Debtor’s is contractually obligated to utilize.

      10.    The following vendors supply materials that are critical to the

Debtor’s continued operations that are not otherwise available from alternative

local suppliers:

 Supplier                               Product                     Pre-Petition Balance

 EOS North America (“EOS”)              Printing consumables               $32,521.31

 Creative     Foam      Corporation Tooling                                $12,510.00
 (“Creative Foam”)
 DRS Industries, Inc. (“DRS”)       Tooling                                $16,100.00

 Moldex 3D Northern America, Inc. Software                                  $3,932.00
 (“Moldex”)




                                        3
 21-42617-mar      Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 3 of 25
      11.    DRS and Creative Foam are directed suppliers to the Debtor and

Moldex is a single source supplier for software critical to the EOS machining. The

Debtor will not be able to resource the goods and services provided by the Critical

Vendors without incurring significant disruption in operations. Specifically:

             a. EOS manufactured one of Debtor’s highly engineered 3D metal
                printers required in the production of parts for Debtor’s customers.
                As the manufacturer of the printer, EOS provides all operating
                consumables, such as printing powders and lasers, as well as
                technical support for the printer. The EOS printer is critical to
                Debtor’s continued operations. There is no alternative supplier for
                the EOS consumables.

             b. Creative Foam has custody of tooling designed to cut to the
                specifications of two of Debtor’s customers, APTIV Mexican
                Holdings (US), LLC, and TE Connectivity Corporation. As such,
                Creative Foam is a directed supplier critical to Debtor. Debtor
                cannot resource the supplies it purchases from Creative Foam
                without the consent of its customers which would lead to
                disruption and the possible loss of business opportunities.

             c. DRS has custody of certain of the Debtor’s tools used in the
                fabrication of parts for Plasan Carbon Composites, Inc., and
                TecRep Corporation. Debtor was directed by its customers to
                provide DRS with its tooling making it a directed supplier.
                Moreover, the cost to move the tooling to another supplier
                outweighs the cost to Debtor of treating DRS as a critical vendor.

             d. Moldex designed the software used to operate the EOS 3D printer.
                The software is licensed to Debtor on a month by month basis.
                The Moldex software is essential to the operation of the EOS
                printer. There is no alternative supplier to the software specifically
                designed to operate the EOS printer.


      12.    The maximum aggregate amount to be paid to the Critical Vendors is

$65,063.31. All payments to Critical Vendors contemplated herein are reflected in
                                       4
 21-42617-mar    Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55    Page 4 of 25
the Budget attached as Exhibit B to the Debtor’s Motion for Authority to Use

Cash Collateral which has been approved by Level One Bank.

      13.    Debtor must maintain both its customer relationships and necessary

goods and services integral to the Debtor’s operations in order to restructure.

Interruption of either the necessary products or services could endanger the

Debtor’s operations. The Debtor entered into these proceedings with an enviable

record of reliability and on time performance and must maintain that reputation. To

avoid irreparable harm, the Debtor must continue to receive an uninterrupted

supply of essential products and services.

      14.    If the Debtor is unable to provide its customers with goods and

services, the customers' operations may also be disrupted and the customers will be

compelled to resource the work placed with Debtor. This could substantially

impair the Debtor’s ability to collect on its accounts receivable and to be awarded

future projects.

      15.    The failure to maintain these key vendors at this critical time would

irreparably harm the Debtor and would have a potentially catastrophic impact on

its reorganization. Giving the Debtor the flexibility to pay pre-petition claims to

certain vendors, is crucial to maintaining customer relationships.

      16.    To identify vendors crucial to the Debtor’s operations, the Debtor

engaged in a thorough analysis of its vendor relationships with each of its vendors

and service providers. The Debtor and its advisors closely reviewed its accounts
                                        5
 21-42617-mar      Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 5 of 25
payable and prepetition vendor lists, to identity those critical or strategic creditors

most essential to the Debtor’s operations and within the Debtor’s budget

constraints.

      17.      The Critical Vendors have threatened to terminate or disrupt goods or

services if they do not receive payment on account of their Critical Vendor Claims.

The termination or disruption of these goods or services will result in material

harm to the Debtor, its customers, creditors and its estate. The Debtor’s business

operations are directly dependent on the continued provision of services to the

Debtor’s customers. The Debtor’s business is service driven and time sensitive.

Payment of the Critical Vendor Claims will permit the Debtor to timely deliver the

service and quality on which its customers have come to rely and will preserve the

value of the Debtor’s business.

B.    Conditions to Payment of Critical Vendor Claims

      18.      The Debtor requests authorization to pay all, or a portion of, the

Critical Vendor Claims as determined by the Debtor in its sole discretion in order

to continue receiving the vital services provided by the Critical Vendors. The

Debtor proposes to condition payment of Critical Vendor Claims on the agreement

that such individual Critical Vendors continue supplying services to the Debtor on

the same trade terms given to the Debtor prior to the Petition Date., or such other

favorable trade practices. The Debtor reserves the right to negotiate new more



                                        6
 21-42617-mar      Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 6 of 25
favorable trade terms with any Critical Vendor as a condition to payment of any

Critical Vendor Claim.

      19.    To ensure that the Critical Vendors deal with the Debtor on

Customary Trade Terms, the Debtor propose that (a) the Debtor be authorized, in

its sole discretion, to send a letter substantially in the form attached hereto as

Exhibit C to each Critical Vendor, along with a copy of the Order granting this

Motion along with (b) the checks to pay Critical Vendor Claims (to the extent

checks are issued) or the wire forms (to the extent payments are made by electronic

transfer) contain a legend substantially in the following form:

                By accepting this check, the payee agrees to the term of that
                certain Order of the United States Bankruptcy Court of the
                Eastern District of Michigan, Southern Division, dated as of
                May __, 2021, in the payor’s Chapter 11 case (Case No. 21-
                42617-mar), entitled Order Granting Debtor’s Motion For
                Entry of an Order Authorizing Payment of Prepetition
                Claims of Critical Vendors (hereinafter the Critical Vendors)
                (including, if applicable, any agreement entered into
                pursuant to that Order) and submits to the jurisdiction of the
                Bankruptcy Court for enforcement thereof.



      20.    The Debtor proposes that the letter sent to Critical Vendors shall

include, without limitation, the following terms:

             a. The amount of such Critical Vendor’s estimated Critical Vendor
                Claims, accounting for any setoffs, other credits and discounts
                thereto, which shall be mutually determined in good faith by the
                Critical Vendor and the Debtor (but such amount shall be used
                only for the purposes of determining such Critical Vendor Claim
                under the Critical Vendor Order and shall not be deemed a claim
                                       7
 21-42617-mar    Doc 66    Filed 05/04/21   Entered 05/04/21 12:55:55   Page 7 of 25
                allowed by the Court, and the rights of all interested persons to
                object to such claim shall be fully preserved until further order of
                the Court);

            b. The Customary Trade Terms between such Critical Vendor and the
               Debtor, or such other terms as the Critical Vendors and the Debtor
               may agree, and the Critical Vendor’s agreement to provide goods
               and services to the Debtor based upon Customary Trade Terms or
               such other favorable terms as the Debtor and the Critical Vendor
               may agree;

            c. The Critical Vendor’s acknowledgement that it has reviewed the
               terms and provisions of the Critical Vendor Order and consents to
               be bound thereby; and
            d. The Critical Vendor’s agreement that it will not be separately seek
               payment for reclamation claims outside the terms of the Critical
               Vendor Order.

      21.   Such a letter, once agreed to by a Critical Vendor, shall be referred to

herein as a “Trade Agreement.”

      22.   By this Motion, the Debtor requests that it be authorized, but not

directed, to enter into a Trade Agreement when the Debtor determines in its sole

discretion that such Trade Agreement is necessary or beneficial. The Debtor seeks

authority to pay any Critical Vendor Claim even if the Debtor and the Critical

Vendor in question have not, despite diligent efforts, entered into a Trade

Agreement, if the Debtor determines, in its business judgment, that failure to pay

such Critical Vendor Claim is likely to result in irreparable harm to the Debtor’s

business operations.




                                      8
 21-42617-mar    Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 8 of 25
      23.     The Debtor reserves the right, on a case-by-case basis, to obtain

written acknowledgement from Critical Vendors of the Customary Trade Terms to

which the parties have agreed. Nothing in this Motion shall be construed as a

waiver by the Debtor of its right to contest any invoice of a Critical Vendor under

applicable non-bankruptcy law.

      24.     If a Critical Vendor refuses to supply services to the Debtor on

Customary Trade Terms following receipt of payment on its Critical Vendor

Claim, or fails to comply with any Trade Agreement entered into between such

Critical Vendor and the Debtor, then the Debtor shall seek authority, in its

discretion and without further order of the Court, to declare that such Critical

Vendor is in breach of its Trade Agreement with the Debtor and obtain appropriate

relief from the Court, including, without limitation, injunctive relief to compel

such Critical Vendor to comply with the terms and provisions of such Trade

Agreement unless such Critical Vendor cures such default or reaches a more

favorable alternative agreement with the Debtor, as determined in the Debtor’s sole

discretion.

                          MEMORANDUM OF LAW

C.  Courts Widely Recognize a Debtor’s Authority to Make Postpetition
Payments of Critical Prepetition Claims.




                                      9
 21-42617-mar    Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 9 of 25
      25.   Satisfaction of a prepetition debt in order to keep critical supplies or

services flowing is a use of property other than in the ordinary courts of

administering an estate in bankruptcy under §363(b)(1) of the Bankruptcy Code.

In re Kmart Corp., 359 F.3d 866, 872 (7th Cir. 2004). Bankruptcy Code §105(a)

allows a bankruptcy court to issue any order, process or judgment that is necessary

or appropriate to carry out the provisions of the Code. 11 U.S.C. §105(a). The

power conferred by §105(a), however, is one to implement rather than override the

other provisions of the Bankruptcy Code.

      26.   The Court may grant the relief requested here in pursuant to Section

363 and 364 of the Bankruptcy Code. For example, in In re James A. Phillips,

Inc., 29 B.R. 391, 397 (S.N.N.Y 1983), the court authorized the debtor, a

subcontractor, to pay the pre-petition claims of suppliers who were potential lien

claimants, because the payments were needed in order for the general contractor to

release funds owed to the debtor.    The Debtor seeks to pay pre-petition critical

vendor claims only to those vendors who agree to continue to provide post-petition

goods and services on customary trade terms.          Consequently, the payments

contemplated by this motion are consistent and appropriate under Sections 363 and

364 of the Code.

      27.   It is well established that a bankruptcy court has the equitable power

to authorize the payment of prepetition claims where such payments are necessary

to preserve the going-concern value of a debtor’s business, thereby facilitating
                                      10
21-42617-mar    Doc 66   Filed 05/04/21    Entered 05/04/21 12:55:55   Page 10 of 25
reorganization.    See, e.g., Miltenberger v. Logansport, Crawfordsville and

Southwestern Ry. Co., 106 U.S. 286, 311 (1882); Am. Brake Shoe & Foundry Co.,

v. Pere Marquette R.R., 205 F. 14 (6th Cir. 1913); In re Just For Feet, Inc., 242

B.R. 821, 825 (D.Del.1999). Claims are generally afforded Critical Vendor status

if, (a) the payments are necessary to the reorganization process; (b) a sound

business justification exists in that the critical vendors refuse to continue to do

business with the debtor absent being afforded critical vendor status; and (c) the

disfavored creditors are at least as well off as they would have been had the critical

vendor order not been entered. See, In re. RnD Engineering, LLC, 556 B.R. 303

(Bankr.E.D.Mich. 2016).

      28.    As in RnD Engineering, the Debtor here has articulated a sound

business justification for paying the Critical Vendor Claims. The Critical Vendors

provide essential services to the Debtor’s customers and some are directed

suppliers required by Debtor’s customers.          Finally, given the importance of

ongoing operations and the substantial revenue the Debtor derives from its

operations, the disfavored creditors would be harmed if denial of this Motion

resulted in the interruption of operations. The loss of revenue would from the

disruption of business would reduce the Debtor’s operations and, thus, the recovery

available to creditors.

      29.    There is ample precedent for the post-petition satisfaction of the

prepetition claims described in this Motion.        Bankruptcy courts have granted
                                        11
21-42617-mar      Doc 66   Filed 05/04/21    Entered 05/04/21 12:55:55   Page 11 of 25
Debtor relief quite similar to that sought in this Motion. See, In re Eagle-Picher

Indus., Inc., 124 B.R. 1021, 1023 (Bank.S.D.Ohio 1991) (approving payments of

prepetition claims where the payment is necessary to avert a serious threat to the

Chapter 11 process); In re Corner Home Care, Inc., 438 B.R. 122

(Bankr.W.D.Ky.2010); In re Quality Interiors, Inc., 127 B.R. 391, 396 (Bankr.

N.D.Ohio 1991); In re Tropical Sportswear Int'l Corp., 320 B.R. 15, 20 (Bankr.

M.D. Fla. 2005) (bankruptcy courts recognize that §363 is a source of authority to

pay critical trade vendor payments, and §105 is used to fill in the gaps).

      30.     Moreover, as a Debtor-in-Possession operating pursuant to sections

1107(a) and 1108 of the Bankruptcy Code the Debtor is a fiduciary “holding the

bankruptcy estate and operating the business for the benefit of . . . [their]

creditors.”   In re Coserv, 273 B.R. 487, 497 (Bankr. N.D. Tex 2002).               The

Debtor’s duties include the duty to “protect and preserve the estate, including [the]

operating business going concern value. Id. Moreover, in certain circumstances,

that duty may be fulfilled only by a “preplan satisfaction of prepetition claims.”

Id.

      31.     The Bankruptcy Court in Coserv established a three-prong test for

determining whether a preplan payment to critical vendors is an appropriate

exercise of a Debtor’s fiduciary duty as follows:

                 First, it must be critical that the debtor deal with the
                 claimant. Second, unless it deals with the claimant, the
                 debtor risks the probability of harm, or, alternatively, loss of
                                        12
21-42617-mar     Doc 66    Filed 05/04/21    Entered 05/04/21 12:55:55   Page 12 of 25
                 economic advantage to the estate or the Debtor’s going
                 concern value, which is disproportionate to the amount of
                 the claimants prepetition claim. Third, there is no practical
                 or legal alternative by which the debtor can deal with the
                 claimant other than by prepayment of the claim.

Id., at 498.

       32.     In the instant case, payment by the Debtor of the Critical Vendor

Claims as set forth herein meets all three prongs of the Coserv test. The Debtor

has identified only those creditors that are essential to ongoing operations. Each of

the vendors so identified could frustrate the Debtor’s continued operations if they

refused to provide goods and services post-petition. An interruption or delay in

goods and services could possibly lead to the shutdown of the Debtor’s businesses

resulting in loss of customers and revenue and could lead to damage claims by

customers. Therefore, the Debtor can meet its fiduciary duties only by paying the

Critical Vendors as identified herein.

                                      NOTICE

       33.     Notice of this Motion has been given to the Office of the United

States Trustee, the Subchapter V Trustee, Level One Bank, U.S. Small Business

Administration and, pursuant to Local Rule 4001-4(d), all of the Debtor’s

creditors.




                                         13
21-42617-mar      Doc 66   Filed 05/04/21     Entered 05/04/21 12:55:55   Page 13 of 25
                  WAIVER OF BANKRUPTCY RULE 6004(h)

      34.    The Debtor seeks a waiver of any stay of the effectiveness of the order

approving this Motion. Pursuant to Rule 6004(h) of the Bankruptcy Rules, “[a]n

order authorizing the use, sale, or lease of property other than cash collateral is

stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” Fed. R. Bank. P. 6004(h). As set forth above, paying the

Critical Vendor Claims are necessary to prevent irreparable damage to Debtor’s

operations and a successful reorganization. Accordingly, the Debtor submits that

ample cause exists to justify a waiver of the fourteen (14) day stay imposed by

Rule 6004(h), to the extent it applies.

                                  CONCLUSION

      35.    Payment of the Critical Vendor Claims is justified because (a)

payment of the claims will provide necessary services and materials for Debtor’s

operations, (b) the payment terms proposed by the Debtor represents a prudent

exercise of the Debtor’s business judgment, and (c) the disfavored creditors will

fare worse if the Motion were denied. If the Motion is denied, the Debtor’s

business may suffer substantial interruption and immediate harm.

      WHEREFORE, the Debtor respectfully requests that the Court (i) enter an

order, substantially in the form attached hereto as Exhibit A, authorizing, but not

directing, the Debtor to (a) pay the Critical Vendor Claims of the Critical Vendors
                                          14
21-42617-mar     Doc 66    Filed 05/04/21      Entered 05/04/21 12:55:55   Page 14 of 25
up to the Critical Vendor Cap and (b) continue during the post-petition period its

prepetition practices with the Critical Vendors and (ii) grant such other and further

relief as it deems just and proper.


Dated: May ___, 2021                    Respectfully submitted,

                                        STROBL SHARP PLLC


                                        By: /s/ Lynn M. Brimer
                                        Lynn M. Brimer (P43291)
                                        Pamela S. Ritter (P47886)
                                        300 East Long Lake Road, Suite 200
                                        Bloomfield Hills, MI 48304-2376
                                        Telephone: (248) 540-2300
                                        Fax: (248) 645-2690
                                        Email: lbrimer@stroblpc.com
                                                pritter@stroblpc.com
                                        Counsel for Debtor and Debtor-in-
                                        Possession




                                        15
21-42617-mar     Doc 66    Filed 05/04/21    Entered 05/04/21 12:55:55   Page 15 of 25
21-42617-mar   Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 16 of 25
                                     EXHIBIT A

                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                            Case No.: 21-42617-mar
LLC,                                                  Chapter 11

         Debtor.                                      Hon. Mark A. Randon


                            ORDER GRANTING
  DEBTOR’S MOTION FOR ENTRY OF AN ORDER PURSUANT TO 11
   U.S.C. §§ 105(A), 363, 364, 503(B), 1107(A), AND 1108, BANKRUPTCY
 RULES 6003 AND 6004, AND LOCAL RULE 4001-4 (A) AUTHORIZING
THE DEBTOR TO (I) HONOR CERTAIN PREPETITION OBLIGATIONS
    OWED TO CERTAIN CRITICAL VENDORS AND (II) CONTINUE
  PREPETITION PRACTICES WITH CERTAIN CRITICAL VENDORS
    AND (B) AUTHORIZING ALL BANKS AND OTHER FINANCIAL
 INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS AND
       TRANSFERS; AND MEMORANDUM OF LAW IN SUPPORT

         This matter coming before the Court on the Debtor’s Motion for Entry of An

Order Pursuant to 11 U.S.C. §§ 105(A), 363, 364, 503(B), 1107(A), and 1108,

Bankruptcy Rules 6003 and 6004, and Local Rule 4001-4 (A) Authorizing the

Debtor to (I) Honor Certain Prepetition Obligations Owed to Certain Critical

Vendors and (II) Continue Prepetition Practices with Certain Critical Vendors and

(B) Authorizing All Banks and Other Financial Institutions to Honor and Process

Related Checks and Transfers (the “Motion”) filed by the above-captioned Debtor

and Debtor-in-Possession (the “Debtor”); the Court having reviewed the Motion
                                             1

21-42617-mar       Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 17 of 25
and having heard statements of counsel in support of the Motion at a hearing

before the Court; the Court finding that (a) the Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) service and notice of the Motion

was sufficient under the circumstances; and (c) the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein;

      IT IS HEREBY ORDERED THAT:

      1.     The Motion shall be, and hereby is, GRANTED.

      2.     Capitalized terms used, but not otherwise defined herein, shall have

the meanings given to them in the Motion.

      3.     The Debtor is hereby authorized, but not directed, in its business

judgment and sole discretion, to pay the Critical Vendor Claims of the Critical

Vendors in an aggregate amount not to exceed $65,063.31, as set forth in the

Motion.

      4.     The Debtor is authorized, but not directed, to undertake appropriate

efforts to cause Critical Vendors to enter into a Trade Agreement with the Debtor

as a condition of payment of each such Critical Vendor’s Critical Vendor Claims.

      5.     The Debtor is hereby authorized, but not directed, in its sole

discretion, to continue during the postpetition period its prepetition practices with

the Critical Vendors as set forth in the Motion.




                                           2

21-42617-mar     Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 18 of 25
      6.      All banks and other financial institutions are hereby directed to

receive, process, honor, and pay any and all checks presented for payment and

electronic transfer requests made by the Debtor related to the payment of the

obligations described in the Motion and approved herein, whether such checks

were presented or such electronic transfer requests were submitted before, or are

presented or submitted after, the Petition Date. All such banks and financial

institutes are further directed to rely on the Debtor’s designation of any particular

check or electronic payment request as approved pursuant to this Order.

      7.      The Debtor is authorized to condition the payment of the Critical

Vendor Claims on the agreement of the individual Critical Vendor to continue

supplying goods to the Debtor according to Customary Trade Terms or such other

trade terms as are agreed to by the Debtor and the Critical Vendor as set forth in

the Motion.

      8.      Nothing in this Order or the Motion is intended or should be construed

as (a) an admission as to the validity or priority of any claim against the Debtor (b)

a waiver of the Debtor’s rights to dispute any claim, including the validity of

priority thereof, or (c) a promise to pay any claim, (d) an implication or admission

that any particular claim would constitute a Critical Vendor Claim, or (e) an

approval of assumption of any agreement, contract or lease whether under section

365(a) of the Bankruptcy Code or otherwise.          Likewise, any payment made


                                           3

21-42617-mar     Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 19 of 25
pursuant to this Order is not intended and should not be construed as an admission

as to the validity or priority of any claim or a waiver of the Debtor’s rights to

subsequently dispute such claim.

      9.     Nothing in the Motion or this Order, nor the Debtor’s implementation

of the relief granted in this Order, shall be deemed to modify or waive any of the

Debtor’s rights with respect to goods and services requested or received from the

Critical Vendors including the Debtor’s rights to (a) cancel a purchase order

(including any outstanding purchase orders), (b) decline the acceptance of goods

and services, (c) return any defective, nonconforming or unacceptable good, or (d)

contest the amount of any invoice or claims, or liens related thereto, on any

grounds.

      10.    All payments made in accordance with this Order shall be subject to

the terms and conditions set forth in the Order Granting Debtor’s First Day Motion

Pursuant to Sections 105(a), 361, 362, 363, 364 and 552 of the Bankruptcy Code

and Bankruptcy Rule 4001(b) for Entry of Interim and Final Orders (A)

Authorizing Use of Cash Collateral, (B) Granting Adequate Protection, and (C)

Scheduling a Final Hearing on the Motion (the “Cash Collateral Order”), and to the

extent that any provision herein is inconsistent with the terms of the Cash

Collateral Order, the Cash Collateral Order shall control.




                                           4

21-42617-mar    Doc 66    Filed 05/04/21   Entered 05/04/21 12:55:55   Page 20 of 25
      11.     All payments made in accordance with this Order shall be subject to

and reflected in the Debtor’s Budget.

      12.     The requirements set forth in Bankruptcy Rule 6003(b) are satisfied

by the contents of this Motion.

      13.     Notwithstanding the possible applicability of Bankruptcy Rule

6004(h), the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

      14.     The Debtor is authorized to take all actions necessary to implement

this Order.

      15.     The Court shall retain jurisdiction with respect to all matters arising

from or relating to the interpretation or implementation of this Order.




                                           5

21-42617-mar     Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55      Page 21 of 25
21-42617-mar   Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 22 of 25
                                   EXHIBIT B

                         CRITICAL VENDOR LETTER



_______________________, 2021



TO: [Critical Vendor]
    [Name]
    [Address]

Dear Valued Vendor:

      As you are aware, on March 26, 2021 (the “Petition Date”), Linear Mold &
Engineering, LLC (the “Debtor”) filed a voluntary petition under Chapter 11,
Subchapter V, of the United States Bankruptcy Code in the United States
Bankruptcy Court for the Eastern District of Michigan (the “Bankruptcy Case” and
the “Bankruptcy Court”, respectively). The Debtor has requested the Bankruptcy
Court’s authority to pay certain critical suppliers or service providers in
recognition of the importance of our relationship with such suppliers and service
providers and our desire that the Bankruptcy Case have as little effect on them as
possible. On ___________________, 2021, the Bankruptcy Court entered an order
(the “Order”) authorizing the Debtor, under certain conditions, to pay pre-
bankruptcy claims of certain trade creditors that agree to the terms set forth below
and agree to be bound by the terms of the Order. A copy of the Order is enclosed.
       In order to receive payment on pre-bankruptcy claims, each selected Critical
Vendor must agree to continue supplying goods or services to the Debtor based on
acceptable and “Customary Trade Terms.” Customary Trade Terms are defined as
the normal and customary trade terms, practices and programs (including, but not
limited to, credit limits, pricing, cash discounts, timing of payments, allowance,
rebates, coupon reconciliation, normal product mix and availability and other
applicable terms and programs) in effect between such creditor and the Debtor on a
historical basis prior to the Petition Date or such other trade terms, practices and
programs that are at least as favorable to the Debtor as those in effect during such
time.


                                          1

21-42617-mar    Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 23 of 25
     For purposes of administration of this trade program as authorized by the
Bankruptcy Court, the Debtor and you agree as follows:
       1.  The estimated Balance of the Prepetition claim (net of any setoffs,
credits or discounts (the “Claim”)) that the Debtor will pay you is
$__________________ the (“Prepetition Claim Payment”).
      2.     You will provide terms as follows (if more space is required, attach
continuation pages):
       3.      In consideration for the payment described herein, you agree that, if
you have taken steps to file or assert a lien on the Debtor’s assets prior to entering
to this letter agreement, you agree to take all necessary steps to remove such lien as
soon as possible.
       4.    You will hereafter extend to the Debtor all Customary Trade Terms
(as defined in the Order) and as existed before the Petition Date.

      Payment of your claim in the manner set forth in the Order may occur only
upon execution of this letter by a duly authorized representative of your company
and the return of this letter to the Debtor. Your execution of this letter agreement
and return of the same to the Debtor constitutes an agreement by you and the
Debtor. You agree to be bound by the Order and you submit to the jurisdiction of
the Bankruptcy Court for enforcement thereof, and you further agree and/or
represent:
             (a) to the customary Trade Terms and, subject to the reservations
contained in the Order, to the amount of the Trade Claim set forth above;
             (b) that, for a period of no less than six (6) months from the
Petition Date, you will continue to supply the Debtor with goods or services, as
applicable, pursuant to the Customary Trade Terms and that the Debtor will pay
for such goods in accordance with Customary Trade Terms;

             (c) that you have reviewed the terms and provisions of the Order
and that you consent to be bound by such terms; and

             (d) that you will not separately seek payment for reclamation and
similar claims outside the terms of the Order.

     5.    Notwithstanding the foregoing, if you receive the Prepetition Claim
Payment from the Debtor based on any pre-bankruptcy amount owing to you and

                                           2

21-42617-mar     Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 24 of 25
you do not extend to the Debtor all Customary Trade Terms (as defined in the
Order), you are required to return the Prepetition Claim Payment to the Debtor.
      The Debtor and you also hereby agree that any dispute with respect to this
agreement, the Order and/or your participation in the Trade Payment Program shall
be determined by the Bankruptcy Court.




                                          3

21-42617-mar    Doc 66   Filed 05/04/21   Entered 05/04/21 12:55:55   Page 25 of 25
